United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.R., Appellant
and
U.S. POSTAL SERVICE, VEHICLE
MAINTENANCE FACILITY, Bellmawr, NJ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-2251
Issued: July 14, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 8, 2009 appellant, through counsel, filed a timely appeal from October 7,
2008 and June 1, 2009 decisions of the Office of Workers’ Compensation Programs granting him
a schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this claim.
ISSUE
The issue is whether appellant has more than six percent permanent impairment of the
right lower extremity for which he received a schedule award.
On appeal, appellant contends that the opinion of the impartial medical examiner is
insufficiently detailed or rationalized to represent the special weight of the medical evidence.
FACTUAL HISTORY
On January 27, 2006 appellant, then a 53-year-old automotive technician, filed a
traumatic injury claim alleging that on December 22, 2005 he injured his right hip while stocking

tires onto a tire dolly. The Office accepted the claim for sciatica and a recurrence of disability
beginning March 31, 2006.1 On April 6, 2007 appellant filed a claim for a schedule award.
In a November 7, 2007 report, Dr. Mitchell K. Freedman, an attending Board-certified
physiatrist with a subspecialty in pain medicine, noted the date of maximum medical
improvement as November 6, 2006. He identified the lumbar nerve root and noted right knee
pain. Dr. Freedman found that there was Grade 4/5 strength loss in the right quadriceps.
Appellant submitted a December 6, 2006 report from Dr. Nicholas P. Diamond, an
osteopath, who diagnosed L5-S1 herniated nucleus pulposus, degenerative L4-5, L5-S1 disc
disease and right lumbosacral radiculitis. Dr. Diamond stated that, under the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides) fifth edition,
appellant had 39 percent impairment of the right lower extremity. He found 19 percent
impairment for Grade 4/5 motor strength deficit of the right quadriceps (sciatic nerve),2
16 percent impairment for right hip abductor (superior gluteal nerve) motor strength deficit,3
2 percent impairment for right hip adductor (obturator nerve) motor strength deficit, a 4 percent
impairment for Grade 2 sensory deficit of the right L3 nerve root4 and a 4 percent impairment for
Grade 2 sensory deficit of the right L4 nerve root.5
In a report dated December 17, 2007, Dr. Harry J. Magilato, an Office medical adviser,
reviewed the reports by Drs. Diamond and Freedman. He determined that appellant had
15 percent lower extremity impairment. Dr. Magilato relied upon Dr. Freedman’s findings as his
report was more current than Dr. Diamond’s. Using Figure 17-8, page 532, he concluded that
appellant had 12 percent impairment based on a Grade 4/5 strength loss of the right quadriceps
due to the L4 radiculopathy and 3 percent impairment for right knee pain as a result of nerve pain
using Figure 18-1, page 574.
On August 7, 2008 the Office referred appellant to Dr. Gregory S. Maslow, a Boardcertified orthopedic surgeon, to resolve a conflict in the medical opinion evidence between
Dr. Diamond, an examining osteopath, who concluded that appellant had a 39 percent right
lower extremity impairment and Dr. Magilato, an Office medical adviser, who concluded that
appellant had 15 percent right lower extremity impairment.
In a February 19, 2008 report, Dr. Maslow, reviewed the medical evidence, a statement
of accepted facts and set forth findings on physical examination. He diagnosed lumbar sprain
with lumbar radiculitis and concluded that appellant had a six percent permanent impairment of
the right lower extremity. On physical examination, the lumbar spine revealed mild tenderness,
1

By decision dated March 9, 2008, the Office issued a loss of wage-earning capacity decision. It found that
appellant had no wage loss as a result of his modified job of lead automotive mechanic. The Office found that the
position represented his wage-earning capacity and reduced his wage-loss compensation to zero.
2

A.M.A., Guides, Table 15-16, page 424 and Table 17-37, page 552.

3

Id.

4

Id. at Table 15-15 and 15-18, page 424.

5

Id.

2

no sacroiliac notch tenderness, no sacroiliac joint tenderness, normal bilateral hip range of
motion, full knee range of motion and full lumbar range of motion. Dr. Maslow reported a
diminished right knee reflex on neurological examination. There was also some decreased
sensation to light touch of a very minimal sort in the anterior and lateral thigh. Dr. Maslow
reported that lower extremity knee strength testing was normal with no measurable atrophy.
Under discussion, he noted that, while other physicians had found atrophy and weakness, that he
did not. Dr. Maslow opined that appellant had an absent knee jerk and anterior lateral thigh
sensory abnormality. Using the fifth edition of the A.M.A., Guides, he found a three percent
impairment of the right lower extremity for sensory deficit of the L3 nerve root and three percent
right lower extremity impairment for sensory deficit of the L4 nerve root, resulting in a total six
percent right lower extremity impairment. Dr. Maslow noted that he did not understand
Dr. Diamond’s four percent sensory impairment or Dr. Magilato’s Grade 4/5 strength loss of the
quadriceps.
On April 5, 2008 Dr. Arnold T. Berman, an Office medical adviser, reviewed
Dr. Maslow’s report and recommended acceptance of the impairment.
On June 12, 2008 the Office requested that Dr. Maslow provide clarification on his
statement regarding Dr. Diamond’s strength deficit findings. It noted that he did not indicate
specific strength measurements or how strength was measured.
In a July 3, 2008 addendum, Dr. Maslow stated that he performed manual strength testing
when evaluating strength. He explained that in performing the test he compared appellant’s
strength against his, comparing side to side and adjusted for age. In testing for sensation,
Dr. Maslow stated that he measured by light touch, which included either a wisp of cotton or
finger on the skin and querying whether the sensation felt normal to the patient and whether there
was identical sensation comparing left to right.
On July 20, 2008 Dr. Andrew A. Merola, an Office medical adviser, reviewed
Dr. Maslow’s July 3, 2008 report. He concurred with Dr. Maslow’s findings and impairment
rating.
On October 7, 2008 the Office granted appellant a schedule award for six percent
permanent impairment of the right lower extremity. The period of the award was from
February 19 to June 18, 2008.
On October 30, 2008 appellant’s counsel requested an oral hearing before an Office
hearing representative, which was held on March 17, 2009.
In a decision dated June 1, 2009, the hearing representative affirmed the October 7, 2008
decision.

3

LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act6 and its
implementing regulations7 set forth the number of weeks of compensation to be paid for
permanent loss or loss of use of the members of the body listed in the schedule. Where the loss
of use is less than 100 percent, the amount of compensation is paid in proportion to the
percentage of loss of use.8 However, neither the Act nor the regulations specify the manner in
which the percentage of impairment shall be determined. For consistent results and to ensure
equal justice for all claimants, the Office adopted the A.M.A., Guides as a standard for
determining the percentage of impairment.9
Section 8123(a) of the Act10 provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.11 When the case is referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based on a proper factual background, must be
given special weight.12
When the Office obtains an opinion from an impartial medical specialist for the purpose
of resolving a conflict in the medical evidence and the specialist’s opinion requires clarification
or elaboration, the Office must secure a supplemental report from the specialist to correct the
defect in his original report.13 However, when the impartial specialist is unable to clarify or
elaborate on his original report or if his supplemental report is also vague, speculative or lacking
in rationale, the Office must submit the case record and a detailed statement of accepted facts to
a second impartial specialist for the purpose of obtaining his rationalized medical opinion on the
issue.14 Unless this procedure is carried out by the Office, the intent of section 8123(a) of the

6

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

7

20 C.F.R. § 10.404.

8

Id. at § 8107(c)(19).

9

Id. at § 10.404; see I.F., 60 ECAB ___ (Docket No. 08-2321, issued May 21, 2009); A.A., 59 ECAB ___
(Docket No. 08-951, issued September 22, 2008); Billy B. Scoles, 57 ECAB 258 (2005).
10

5 U.S.C. §§ 8101-8193.

11

5 U.S.C. § 8123(a); see J.J., 60 ECAB ___ (Docket No. 09-27, issued February 10, 2009); Geraldine Foster,
54 ECAB 435 (2003).
12

B.P., 60 ECAB ___ (Docket No. 08-1457, issued February 2, 2009); J.M., 58 ECAB 478 (2007);
Barry Neutuch, 54 ECAB 313 (2003); David W. Pickett, 54 ECAB 272 (2002).
13

Phillip H. Conte, 56 ECAB 213 (2004).

14

L.R. (E.R)., 58 ECAB 369 (2007); Raymond A. Fondots, 53 ECAB 637, 641 (2002); Roger W. Griffith,
51 ECAB 491 (2000).

4

Act will be circumvented when the impartial specialist’s medical report is insufficient to resolve
the conflict of medical evidence.15
ANALYSIS
The Office accepted the claim for sciatica. On April 6, 2007 appellant filed a claim for a
schedule award. Dr. Diamond, an osteopath, addressed the extent of appellant’s permanent
impairment and rated 39 percent impairment of the his right leg due to sensory impairments of
the L3 and L4 nerve roots, loss of motor strength in the right quadriceps and loss of motor
strength in the right hip adductors and abductors. The Office medical adviser reviewed this
report and disagreed with the impairment rating provided by Dr. Diamond. He found that
appellant had 15 percent impairment of the right leg due to loss of motor strength in the right
quadriceps due to L4 radiculopathy and right knee pain. Due to the difference of opinion
regarding the nature and extent of appellant’s permanent impairment between Dr. Diamond and
the Office medical adviser, the Office properly found a conflict in medical opinion evidence and
referred appellant to Dr. Maslow, a Board-certified orthopedic surgeon, selected as the impartial
medical examiner to determine the nature and extent of impairment.
On February 19, 2008 Dr. Maslow concluded that appellant had six percent impairment
of his right lower extremity. He did not correlate his right lower extremity impairment rating
with the A.M.A., Guides. On June 12, 2008 the Office requested a supplemental report. In a
July 3, 2008 report, Dr. Maslow explained how he performed manual strength testing and
sensation measurement.
The Board finds that Dr. Maslow’s February 19 and July 3, 2008 reports are not
sufficiently detailed or rationalized to constitute the weight of medical evidence or resolve the
conflict in medical opinion. Dr. Maslow did not adequately explain how he determined the right
lower extremity rating under the A.M.A., Guides. He did not set forth sufficient findings on
examination of appellant to provide a sufficient description of how his left leg sensory or motor
loss was due to the accepted back condition.16 Dr. Maslow’s July 3, 2008 report did not resolve
the defects of his prior report. He failed to offer rationale for his determination that appellant
had six percent impairment of his left lower extremity. As these reports were not sufficient to
resolve the issue of appellant’s permanent impairment for schedule award purposes, the Office
should refer him, a statement of accepted facts and a list of specific questions, to another Boardcertified physician to resolve the conflict of medical opinion evidence.
CONCLUSION
The Board finds that Dr. Maslow’s report is not sufficient to resolve the conflict in the
medical opinion evidence.

15

Id.

16

See Peter C. Belkind, 56 ECAB 580 (2005).

5

ORDER
IT IS HEREBY ORDERED THAT the June 1, 2009 and October 7, 2008 decisions of
the Office of Workers’ Compensation Programs be set aside. The case is remanded for further
development consistent with this decision.
Issued: July 14, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

